 

Camber Energy, Inc. 8-K [cei-8k_092418.htm]

 

Exhibit 10.2

 



ASSIGNMENT OF PRODUCTION PAYMENT

 



STATE OF OKLAHOMA §       § KNOW ALL MEN BY THESE PRESENTS:   COUNTY OF OKFUSKEE
§    

 

This Assignment of Production Payment (the “Assignment”), dated as of August 1,
2018 the (“Effective Date”), is by and among N&B ENERGY, LLC, whose address is
4040 Broadway St., Suite 425 San Antonio, Texas 78209 (“Assignor”); and CE
Operating, LLC, whose address is 4040 Broadway St., Suite 425 San Antonio, Texas
78209 (“CE Operating”) or CE Operating’s designee (collectively, “Assignee”).
Assignor and Assignee are collectively the “Parties”.

NOW THEREFORE, in consideration of the mutual obligations contained herein, the
Parties agree as follows:

Definitions. When used in this Assignment, the following terms shall have the
meanings indicated below:

“Gross Proceeds” for each calendar month or portion thereof during the term of
this Assignment means the amounts actually received during such period by
Assignor or any successor or assignee of Assignor as revenues from the sale of
Hydrocarbons (determined before calculating payments hereunder).

“Hydrocarbons” means all oil, gas, and other gaseous and liquid hydrocarbons or
any combination of one or more of such substances in and under, and which may be
produced, saved, and sold from, and which shall accrue and be attributable to,
the Leases described on Exhibit “A”, and all unitization and pooling agreements
and the units created thereby which cover or include such Leases or portions
thereof.

“Leases” means those leases described on Exhibit “A”, attached hereto and
incorporated herein for all purposes.

“Production Costs” are those costs, charges, and expenses incurred by Assignor
subsequent to the Effective Date and prior to expiration of the term of this
Assignment in connection with the Leases and listed on Exhibit “A”, expressly
limited to:

(1)              

costs and expenses incurred in drilling, deepening, side-tracking,
plugging-back, coring, testing, logging, completing and equipping for production
(including, the cost of wellhead facilities, storage tanks, separators, pumping
equipment, flow lines, salt water disposal equipment, and other similar
production facilities), all wells now or hereafter located on the lands covered
by the Leases or on lands pooled or unitized therewith;

(2)              

expenditures made and costs incurred in connection with the operation and
maintenance of the Leases and the production and marketing of Hydrocarbons
therefrom, such items of cost to include: (i) all costs of complying with legal
requirements; (ii) all costs of lifting, producing, and handling Hydrocarbons
from the Leases, including but not limited to all costs of labor, fuel, repairs,
hauling, materials, supplies, utility charges, water and other costs incident
thereto; (iii) costs of gathering, compressing, dehydrating, separating,
treating, processing, disposing, transporting, and marketing Hydrocarbons
produced from the Leases, including the cost of constructing and installing
pipelines and other facilities necessary in connection therewith; (iv) all delay
rentals, shut-in well payments, minimum royalties and other payments made in
connection with the maintenance of the Leases; (v) the costs of all workover and
other remedial well servicing operations; and (vi) the cost of all fluid
injection, pressure maintenance, secondary recovery, recycling, and other
enhanced recovery operations; and



ASSIGNMENT OF PRODUCTION PAYMENT Page 1

 



(3)              

all insurance premiums to the extent insurance is maintained with respect to the
Leases.

The term “Production Costs” shall not include any administrative charges or any
overhead charges paid, directly or indirectly, to the operator or operators of
the Leases.

 

Conveyance.

 

Assignor, for and in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt of which is hereby acknowledged,
does hereby assign, transfer and convey unto Assignee this Production Payment in
the amount(s) set forth below.

 

The Production Payment shall be twelve and five tenths (12.5%) percent of the
Net Revenue (as defined below) attributable to and to the extent of any
leasehold interest of Assignor in and to all production from the Leases, and in
each case after deducting therefrom the following: (a) royalties reserved in
said Lease(s); (b) all severance, production, excise, or other similar taxes
measured by the Production Payment for that particular month, limited to the
amount of or the value of such production; and (c) any third-party lender’s or
investor’s recorded interest, including principal and interest, to the extent it
encumbers the leasehold interests or extends into the Net Revenue. Any
investments, loans or other contributions received by Assignor, any of its
affiliates, from third parties for the purpose of drilling or operating costs
which is not expended on direct drilling or operating costs, shall not be
included in Production Costs as a deduction against Gross Proceeds from which
the Production Payment is payable. The 12.5% share of Assignor’s net revenue
interest out of which the Production Payment shall be made will not be burdened
by administrative overhead costs.

 

The Production Payment shall be payable each month running from the Effective
Date of this Assignment until Assignee has received Two Million Five Hundred
Thousand and No/100 Dollars ($2,500,000.00). Assignor shall also receive credit
towards the Two Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00)
for the amounts received by Assignee or its designee for the proceeds of the
three (3.0) percent overriding royalty interest it has on the same leases and
wells listed on Exhibit “A” derived under that certain Assignment of Overriding
Royalty Interest dated September 25 2018, from Assignor to Assignee, recorded as
Document No. _________________________ in the Real Property Records of Okfuskee
County, Oklahoma.

 

 

ASSIGNMENT OF PRODUCTION PAYMENT Page 2

 





 

Net Revenue Account. Assignor shall establish and maintain a Net Revenue account
(“Net Revenue Account”) in accordance with consistently applied generally
accepted accounting practices and the provisions of this Assignment, as follows:

 

(a)

The Net Revenue Account shall be credited with all Gross Proceeds;

(b)

The Net Revenue Account shall be debited for all Production Costs and taxes; and

(c)

The balance in the Net Revenue Account, shall be determined as of the end of
each calendar month, and, if positive, shall be deemed “Net Revenue” for
purposes of this Assignment.

Monthly Statement; Payment. On or before the last business day of the month
following the close of each calendar month, (a) Assignor shall deliver to
Assignee a statement showing, in reasonable detail, the balance of the Net
Revenue Account as of the end of such calendar month, and (b) Assignor shall pay
to Assignee an amount equal to 12.50% of the Net Revenue, if any, for such
calendar month (the “Production Payment”). Assignee and its representatives
shall have the right to audit the Net Revenue Account and records relating to
the Net Revenue Account upon request, such request not to be made more than once
annually, to be performed at the sole cost and expense of Assignee, except as
provided below. Upon such a request, Assignor shall make available to Assignee
or its designated representative all records of account and supporting
documentation within thirty (30) days. Assignee may specify the time period for
such audit, not to exceed twenty-four (24) months. In the event the Assignee
finds any discrepancy of more than 5% in the amount of proceeds paid to Assignee
and the amount of proceeds which were due to Assignee, the Assignor shall pay
all of the costs and expenses of the audit. The Assignor shall promptly pay the
amount of any deficiency in the proceeds paid to the Assignee hereunder which
are discovered as a result of any audit, from the date originally due.

 

In accordance with Section 2.7(b) of that certain Asset Purchase Agreement dated
July 10, 2018, between Assignor and Camber Energy, Inc., the parent company of
Assignee (the “APA”), and provided the Closing (as defined in the APA) occurs
and Assignee fails to pay any Unpaid Bills (as defined in the APA), Assignor may
be entitled to pay such expenses and deduct the amount of such expenses from any
sums payable to Assignee hereunder.

 

Sales Contracts. Assignor shall use commercially reasonable efforts to market or
cause to be marketed all commercial quantities of Hydrocarbons. Assignor may
enter into one or more Hydrocarbon processing, sales or exchange contracts
(“Marketing Contracts”) under such terms as are acceptable to Assignor in its
reasonable judgment; provided Assignor shall not enter into a Marketing Contract
with an affiliate, whether wholly or partially owned, by Assignor unless such
Marketing Contract is on substantially the same material terms and prices
prevailing in the area in marketing contracts entered into by unaffiliated third
parties in arm’s-length transactions.

 

 

ASSIGNMENT OF PRODUCTION PAYMENT Page 3

 



 

Assignee agrees to execute such documents as may be reasonably requested by
Assignor or its permitted successors in interest, from time to time, including
to evidence the unliquidated balance of the Production Payment or to evidence
the termination of same upon the Production Payment having been paid in full.

 

Assignor reserves the right to pre-pay to Assignee the unpaid balance of the
Production Payment at any time and, upon such payment, the Production Payment
shall be in all things satisfied and terminated. A recordable release of the
Production Payment shall be prepared to the reasonable satisfaction of Assignor,
executed by Assignee, and held in escrow by an escrow officer appointed by
Assignor and shall be filed of record within fourteen (14) days of the
Production Payment’s termination.

 

Nothing contained herein shall be deemed to constitute or create a joint venture
or partnership between the parties hereto.

 

Assignee may convey its rights under this Assignment and the Production Payment
set forth herein to another party with written notice to Assignor.

 

TO HAVE AND TO HOLD the Production Payment assigned herein unto Assignee, its
successors and assigns forever, subject to the terms and provisions hereof.

 

The parties agree to take all such further actions and to execute, acknowledge
and deliver all such further documents that are reasonably necessary or useful
in carrying out the purposes of this Assignment.

 

IN WITNESS WHEREOF, this Assignment is executed on the dates set forth below.

 

ASSIGNOR:

N&B ENERGY, LLC

 

 



BY: /s/ Richard N. Azar, II       Richard N. Azar, II, Manager  



 

 

ASSIGNEE:

CAMBER ENERGY, INC.

 



BY: /s/ Louis Schott     ITS: Louis Schott, Interim Chief Executive Officer  

 



 



 

ASSIGNMENT OF PRODUCTION PAYMENT Page 4

 

 

 



THE STATE OF TEXAS §       §     COUNTY OF BEXAR §    



 

This instrument was acknowledged before me on this 26th day of September, 2018,
by Richard N. Azar, II, as Manager of N & B Energy, LLC, a Texas limited
liability company, on behalf of said company.

 

 



[ex10-2_img001.jpg]  /s/ Delia Sandoval   Notary Public, in and for The State of
Texas      

 



 

 

 



THE STATE OF TEXAS §       §     COUNTY OF BEXAR §    



 

This instrument was acknowledged before me on this 26th day of September, 2018,
by Louis Schott, as Interim Chief Executive Officer of Camber Energy, Inc., a
Nevada corporation, on behalf of said corporation.

 

 

[ex10-2_img002.jpg]  /s/ Delia Sandoval   Notary Public, in and for The State of
Texas      

 

 

 

 



ASSIGNMENT OF PRODUCTION PAYMENT Page 5

 

[ex10-2_imga001.jpg] 

 

 

[ex10-2_imga002.jpg] 

 

 

[ex10-2_imga003.jpg] 

 

 

[ex10-2_imga004.jpg] 

 

 

[ex10-2_imga005.jpg] 

 

 

[ex10-2_imga006.jpg] 

 

 

[ex10-2_imga007.jpg] 

 

 

[ex10-2_imga008.jpg] 

 